                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MARCUS LOCKHART                                                                        PLAINTIFF

v.                                Case No. 3:19-cv-00018-KGB

K. BOWERS                                                                           DEFENDANT

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 3). In her Recommended Disposition, Judge Deere recommends that

plaintiff Marcus Lockhart’s complaint be dismissed without prejudice for failure to comply with a

court order and for failure to prosecute this action. No objections have been filed, and the deadline

for filing objections has since passed. After careful consideration, the Court finds no reason to

alter or reject Judge Deere’s recommendation.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 3). The Court dismisses Mr. Lockhart’s

complaint without prejudice.

       It is so ordered this 27th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
